DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to because of the following informalities:  
Page 20, line 9, “a sensor device 10” should be “a sensor device 30”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 9 and 18 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 04/30/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Budzynski et al. (US 20030029210), herein referred to as Budzynski, in view of Texas Instruments (LDC1000 Inductance to Digital Converter, NPL), herein referred to as NPL.
Regarding claim 1, Budzynski discloses:

NPL, however, discloses that it is well known in the art to use an LDC sensor. The purpose for including the LDC sensor is to enable low cost operations (NPL; Description, page 1 paragraph 1). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 2, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein a supporting device (lower sidewall 26 as viewed in fig 9) is provided which supports the at least one sensor device at the at least one sensor bearing point.
Regarding claim 4, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein at least the at least one sensor bearing point of the at least one sensor device or the bearing point of the exterior door handle is configured as a fixed bearing (note that the bearing point of the exterior door handle is a fixed bearing; see at least paragraphs 0029 and 0039).
Regarding claim 5, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein the at least one sensor device is supported independently from the wall of the door handle body in the exterior door handle, in an inner space configured by the wall (see fig 9; 31 is supported independently from “the wall” [upper 26 as viewed in fig 9] and is located in 25 which is at least partially configured by upper 26).
Regarding claim 6, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein the exterior door handle is configured as a fixed exterior door handle (see at least paragraphs 0029 and 0039).
Regarding claim 8, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein the activation means is configured at least as an electrically conducting film and/or an electrically conducting coating or at least one electrically conducting element (see paragraph 0074), or at least elastically deformable or completely galvanically separated.
Regarding claim 11, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein the wall in the at least one deformation area of the door handle body 
Regarding claim 12, Budzynski (in view of NPL) discloses the exterior door handle according to claim 7, wherein a structural adjustment is configured at an outer side of the door handle body (see fig 9).
Regarding claim 20, Budzynski (in view of NPL) discloses the exterior door handle according to claim 2, wherein the supporting device is provided which supports the at least one sensor device at a first sensor bearing point and a second sensor bearing point at the vehicle (see fig 9; 31 is supported at any number of points between its two ends along the surface of lower 26 which are interpreted as being “at the vehicle” since door handle 10 is part of the vehicle as well as fixed to the vehicle door).
Regarding claims 13-17 and 19, Budzynski (in view of NPL) does not explicitly disclose a method for detection of an activation action at an exterior door handle of a vehicle as claimed. However, Budzynski (in view of NPL) discloses (per the rejection of claims 1, 2, 4-6, 8, 11, 12, and 20 above) an exterior door handle having the claimed structure and functionality of the exterior door handle used in the method of claims 13-17 and 19, with Budzynski (in view of NPL) further disclosing the sensor device transmitting an opening signal during the detection of the activation action to an electric lock of the vehicle, wherein the detection occurs during the detection of a deformation of approximately 0.05 mm to 0.2 mm (see paragraphs 0010 and 0011; see MPEP 2144.05(I) for a discussion of obviousness regarding overlapping ranges) and further disclosing a sensoric element being provided, wherein the sensoric element detecting an approaching of a user (see paragraph 0025). 
Claims 1, 3, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Budzynski et al. (US 20030029210), herein referred to as Budzynski, in view of Texas Instruments (LDC1000 Inductance to Digital Converter, NPL), herein referred to as NPL, and in further view of Belmond et al. (US 7589431), herein referred to as Belmond. [Please note that the rejection of Claims 1, 3, 9, 10, and 18 rely on a different interpretation of Budzynski than that applied above.]
Regarding claim 1, Budzynski discloses an exterior door handle (fig 6) for a vehicle comprising: a door handle body (10) with a wall (15, 22), wherein the door handle body is configured such that an activation action (19, 20) is performable by a user at the door handle body in at least one deformation area (at 19, 20; see paragraphs 0057 & 0058), at least one activation means (portion of 15 at 19) which is arranged in the at least one deformation area (see fig 6), at least one sensor device (12) arranged within the door handle body for measurements at the activation means (see paragraph 0069) and spaced apart from the activation means (see fig 6), wherein the door handle body is configured elastically deformable at least in the at least one deformation area (see paragraph 0006) and wherein the at least one sensor device for the detection of the activation action is beared independently from the at least one deformation area (at 23, 24; see fig 6) at at least one sensor bearing point (24) such that deformation of the door handle body is detectable by a measurement (see at least paragraphs 0032, 0033, 0038, 0042, 0043, 0053, 0055, and 0069), wherein the at least one sensor device is arranged 
NPL, however, discloses that it is well known in the art to use an LDC sensor. The purpose for including the LDC sensor is to enable low cost operations (NPL; Description, page 1 paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sensor device disclosed by Budzynski to be an LDC sensor as taught by NPL in order to reduce costs.
Budzynski teaches that various embodiments can be combined such that different sensor elements (i.e., the different sensors that have been taught across the various embodiments, including piezoelements, strain gauges, capacitive sensors, inductive sensors, etc.) can be assigned and integrated into the door handle (see paragraph 0082). Additionally, Budzynski explicitly teaches that pressure sensors and proximity sensors can be interchangeable (see paragraph 0080) and provides motivation for why one type of sensor might be desirable over another (see paragraphs 0076-0079). However, Budzynski does not explicitly disclose wherein the at least one sensor device of the embodiment shown in Figure 6 is arranged within the door handle body for inductivity measurements at the activation means or wherein deformation of the door handle body is detectable by an inductivity measurement.
Belmond, however, discloses that it is known in the art that a variety of different types of sensors can be used interchangeably, including proximity sensors such as inductive sensors and deformation sensors such as piezoelectric sensors. Therefore, because these two 
Regarding claim 3, Budzynski (in view of NPL, and in further view of Belmond) discloses the exterior door handle according to claim 1, wherein at least a bearing point (point of connection between Budzynski 10 and 16) of the exterior door handle is provided at which the door handle body is supported at the vehicle (see Budzynski fig 6) and the bearing of the at least one sensor device occurs at the bearing point (see Budzynski fig 6).
Regarding claim 9, Budzynski (in view of NPL, and in further view of Belmond) discloses the exterior door handle according to claim 1, wherein the at least one deformation area comprises a first deformation area (Budzynski 19) and a second deformation area (Budzynski 20), and the at least one activation means comprises a first activation means (portion of Budzynski 15 at 19) and a second activation means (portion of Budzynski 22 at 20); the first deformation area is provided with at least the first activation means on a side at the door handle body facing to the vehicle and the second deformation area is provided with at least the second activation means.
Regarding claim 10, Budzynski (in view of NPL, and in further view of Belmond) discloses the exterior door handle according to claim 1, wherein a first sensor device and a second sensor device are provided within the door handle body (see Budzynski paragraph 0062).
Regarding claim 18, Budzynski (in view of NPL, and in further view of Belmond) discloses the exterior door handle according to claim 10, wherein the at least one deformation .
Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that “The disclosure of Budzynski shows a pair of electrodes which only together form a sensor device… there is no suggestion in Budzynski that one of the shown electrodes could be an LDC-sensor arranged on a circuit board. Thus, the embodiment of Figure 9 appears to teach away from the subject of amended claim 1”, Examiner respectfully disagrees. Examiner notes that although Budzynski shows the pair of electrodes connect together at 22 as seen in figure 9, the electrodes are not dependent on each other. Electrode 31 acts as a sensor, and in view of the teachings of discussed above in the rejection, substituting 31 and not 32 with an LDC sensor would have been obvious to a person of ordinary skill in the art. The rejection is maintained.
Regarding Applicant’s arguments that “The general existence of an LDC sensor in a vehicle in Kim still fails, when in combination with Budzynski, the underlying required limitation of the "sensor device comprises at least one LDC-sensor and is arranged on a circuit board, wherein the at least one activation means is configured as at least one electrically conducting element"”, the Examiner respectfully notes that the Applicant’s amendment has necessitated a new rejection. Please see the rejection above.
Regarding Applicant’s arguments that “Budzynski fails to disclose all limitations of amended claim 1, particularly at least the "sensor device comprises at least one LDC-sensor and 
Regarding the Applicant’s argument that “Applicant respectfully submits that the NPL cannot be readily combined with the objectives of the previously cited prior art references. In particular, Budzynski (US 2003/0029210 Al), as well-discussed above, shows in Figure 9 a sensor that is designed to be activated from both sides. However, as a result, it is structurally built with two electrodes, each influencing an electromagnetic field in between in the same manner. Thus, it is contradictory to the teachings of Budzynski to introduce an LDC sensor and a 13Application no.: 15/745,108Docket no.: VOGEL.HUF.PT7Office Action dated 12/30/2020Customer no.: 24943Amendment dated 04/30/2020target. Even if considered by a person skilled in the art, in light of the NPL, a simple introduction of an LDC sensor would not lead to the solution according to the present invention, wherein the sensor "is beared independently from the at least one deformation area". For example, if a person skilled in the art were to consider exchanging one of the Budzynski electrodes of Figure 9 by the LDC sensor and one of the electrodes by the target, in such a case however, the sensor would not be independent of the deformation area, since arrows 19 and 20 show that no matter which electrode were to be exchanged by the sensor, it would always be part of the deformation area. For at least these reasons, there would not be any motivation to combine the references to arrive at the particularly claimed invention. The combination of references would fail to result in suggesting all claimed elements, by changing the intended limitation of the sensor device to be beared dependent on the deformation area in direct contradiction to the claim language”, Examiner respectfully disagrees. The Examiner notes that LDC sensor as taught by NPL does teach a target, but the combination made in the rejection above does not switch out the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675